Citation Nr: 1025430	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-27 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, 
to include as a result of herbicide exposure in service.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1963 to January 
1967.

This matter comes to the Board of Veterans' Appeals ("Board") 
on appeal from a June 2007 rating decision issued by the 
Department of Veterans Affairs ("VA") Regional Office ("RO") 
in St. Petersburg, Florida, which denied the Veteran's claim of 
entitlement to service connection for diabetes mellitus, type II 
("DM II"), claimed as secondary to herbicide exposure in 
service.  

In April 2010, a Travel Board hearing was held before the 
undersigned Veteran's Law Judge sitting in St. Petersburg, 
Florida.  A transcript of the hearing has been associated with 
the claims folder.  

The record reflects that the Veteran has submitted additional 
evidence to the Board in conjunction with this case, accompanied 
by a waiver of initial review of this evidence by the Agency of 
Original Jurisdiction ("AOJ") in accordance with 38 C.F.R. 
§ 20.1304 (2009).  

During the Travel Board hearing, the issue of entitlement to 
service connection for coronary artery disease (claimed as a 
heart attack) was raised by the Veteran.  Although this issue was 
previously adjudicated by the AOJ, because the Veteran failed to 
submit a timely Notice of Disagreement, the issue was not 
perfected for appeal and the Board does not have jurisdiction 
over it.  Accordingly, his application to reopen his claim of 
entitlement to service connection for coronary artery disease is 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran did not 
travel to the Republic of Vietnam, nor did he serve along the 
demilitarized zone in Korea while on active duty during the 
Vietnam era; thus, exposure to herbicides while serving on active 
duty is not presumed.

2.  The competent medical evidence of record indicates that the 
Veteran's DM II did not manifest in service or within one year of 
separation from service, and the evidence is against finding that 
the disorder is related to any in-service injury or disease, 
including herbicide exposure during service.


CONCLUSION OF LAW

DM II was neither incurred in nor aggravated by service, nor may 
the disease be presumed to have been incurred in service, to 
include as a result of herbicide exposure.  38 U.S.C.A. §§ 1110, 
1116, 5103, 5103A, 5107 (West 2002 & Supp 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

      a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims ("Court") held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Element (4), however, the 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim, was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini, effective May 30, 2008). 

On March 3, 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that the VCAA notice must include notice that a disability 
rating and an effective date of the award of benefits will be 
assigned if service connection is awarded.

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated February 
2007.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim for service connection, 
the division of responsibility between the appellant and VA for 
obtaining the required evidence, and requested that the appellant 
provide any information or evidence in his possession that 
pertained to such claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The Board notes that the February 2007 letter also 
satisfied the requirements of Dingess and informed the Veteran of 
how VA determines the disability rating and effective date 
elements of a claim.

      b.) Duty to Assist  

The Board concludes that VA's duty to assist has been satisfied.  
The claims folder contains the Veteran's service treatment 
records, as well as his post-service VA and private treatment 
records.   Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Veteran has not 
referenced any available treatment records pertaining to his 
claim that he wished to have considered that have not already 
been obtained and associated with the claims folder.

The Board notes that, in the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), the Court held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Board concludes that an examination is not needed in this 
case, as there is no competent medical evidence of record 
suggesting an association between the claimed disability and 
service.  Rather, the only suggested association between the 
Veteran's DM II and service comes from the Veteran himself.  See 
claim for benefits, January 2007.  The Board is cognizant that 
there are instances in which lay testimony can serve to establish 
an association between service and the claimed disability for the 
purpose of satisfying the criteria of McLendon.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  For example, a lay person may 
be competent to offer testimony on certain medical matters, such 
as describing symptoms observable to the naked eye, or even 
diagnosing simple conditions such as a dislocated shoulder, and 
his or her lay testimony as to a continuity of symptomatology can 
satisfy the requirements of McLendon.  

Additionally, as will be discussed below, there is no competent 
evidence of record that would allow VA to confirm the Veteran's 
assertion that he was actually exposed to herbicides during 
military service in Florida.  

Furthermore, as a lay person, the Veteran has not been shown to 
be competent to offer an opinion on such a matter clearly 
requiring medical expertise, such as linking DM II diagnosed 
decades after service to alleged herbicide exposure during 
service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken leg, 
but not competent to provide evidence as to more complex medical 
questions).  Therefore, this is not a case in which the lay 
opinions of the appellant may serve to establish any association 
between his DM II and military service.  As there is no competent 
evidence suggesting any association with service, the Board finds 
that an examination is not warranted under the criteria set forth 
in McLendon.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of the claim has been 
consistent with the provisions of the VCAA.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
appealed claim.  Accordingly, the Board will proceed to a 
decision on the merits.

II. Applicable Laws and Regulations

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
  
Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3), lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service, or within 
the presumptive period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service, or during the presumptive period, but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the Veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for certain chronic diseases, 
such as diabetes mellitus, may be established on a presumptive 
basis by showing that the disease manifested itself to a degree 
of 10 percent or more within one (1) year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2009).

III. Analysis

The Veteran contends that, as a result of his service at Eglin 
Air Force Base ("AFB") in Florida between September 1963 and 
March 1966, he was exposed to herbicides, which in turn resulted 
in his subsequent development of DM II.  

VA regulations provide presumptive service connection on the 
basis of herbicide exposure for specified diseases manifested to 
a degree of 10 percent or greater within a specified period in a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  They also provide 
presumptive service connection on the basis of herbicide exposure 
for each additional disease that the Secretary of the Veterans 
Affairs (the "Secretary") determines warrants a presumption of 
service connection by reason of having a positive association 
with exposure to an herbicide agent, and that becomes manifest 
within the period (if any) prescribed in such regulations in a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.

These diseases include chloracne or other acneform diseases 
consistent with chloracne, DM II (also known as Type II diabetes 
mellitus, or adult-onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, 
acute and sub-acute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the lung, 
bronchi, larynx, or trachea), and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2009).  

The Board notes that, although DM II is one of the diseases which 
may be presumed to have resulted from herbicide exposure under 
the provisions of 38 C.F.R. § 3.309(e), in order to establish a 
claim of entitlement to service connection for DM II based on 
herbicide exposure, there must also be evidence that the Veteran 
either served in the Republic of Vietnam, or was actually in the 
country between January 9, 1962 and May 7, 1975. 
 
In this case, there is no evidence to show, and the Veteran has 
never claimed, that he either served, or was ever present, in the 
Republic of Vietnam during the applicable period.  Accordingly, 
herbicide exposure is not presumed.  38 C.F.R. § 3.307(a)(6)(i) 
and (iii) (2009).  

Notwithstanding the provisions of §§ 3.307 and 3.309, the 
Veteran's Dioxin and Radiation Exposure Compensation Standards 
Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude an appellant from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

As an initial matter, the Board notes that the Veteran's service 
treatment records are completely void of any complaints of, 
treatment for, or diagnosis of DM II during service.  His 
February 1963 enlistment examination report shows that a blood 
test at that time was negative for sugar, as was a November 1965 
blood test.  His January 1967 separation examination also 
indicated negative blood sugar.  Accordingly, service connection 
for DM II on a direct basis is not warranted.

In addition, there is no evidence of record to show that the 
Veteran was diagnosed with DM II within one year of his January 
1967 separation from service.  Rather, the evidence reveals that 
he was diagnosed with the condition in 2005, at the Bay Pines, 
Florida VA Medical Center.  As such, service connection for DM II 
on a presumptive basis under 38 C.F.R. § 3.307(a)(3) is not 
warranted.
Regarding the Veteran's claim that he was exposed to herbicides 
at Eglin AFB in Florida, VA has developed specific procedures to 
determine whether a veteran was exposed to herbicides in a 
vicinity other than Vietnam or along the demilitarized zone in 
Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C.10.n., directs that a detailed 
statement of the Veteran's claimed herbicide exposure should be 
sent to the Compensation and Pension ("C&P") Service and 
request should be made for a review of the Department of Defense 
("DoD") inventory of herbicide operations to determine whether 
herbicides were used or tested as alleged.  If the exposure is 
not verified, a request should then be sent to the U.S. Army and 
Joint Services Records Research Center ("JSRRC") for 
verification.

In this case, according to a July 2008 memorandum, the C&P 
Service reviewed a listing of herbicide use and test sites 
outside Vietnam that was provided by the DoD.  DoD reported that 
testing for herbicide spraying techniques was conducted at Eglin 
AFB during November and December 1952, and again from June to 
September 1968.  In addition, a small, 2-square mile remote area 
of Eglin (which is reported to be approximately 724 square miles) 
was used to test various herbicides from 1962 to 1970.  Herbicide 
testing during those years included the use of Agent Orange from 
1962 to 1968.  The C&P Service concluded that, based on the 
Veteran's service personnel records, he was present at Eglin AFB 
after 1952, and before the 1968 spraying techniques testing 
period.  It further found that, based on his military 
occupational specialty as an electrician, it was unlikely that he 
would have had occasion to be near the 2-square mile remote 
testing area for any electrical repairs or any other reason.  It 
noted that herbicide exposure cannot be conceded simply by virtue 
of the Veteran's presence at Eglin, but rather, because the base 
is so large, some evidence of being close to the test site would 
be required.  The C&P Service thus recommended that the Veteran's 
claim be referred to the JSRRC in order that it could attempt to 
verify the claimed exposure.  

In this respect, however, the Board notes that, even if such 
exposure is verified, service connection is not automatic.  
Rather, a decision whether to grant service connection must be 
made in accordance with the evidence and applicable law.  In 
addition, VA regulations require that a veteran provide a 
detailed statement of his or her claimed herbicide exposure, 
including the approximate dates, location and nature of the 
exposure, noting that JSRRC is only able to research within a 60-
day time frame.

In a September 2008 letter to the Veteran, the RO requested that 
he provide more detailed information, including the dates and 
places where he claims to have been exposed to herbicides.  A 
review of the claims folder, however, reveals that a response 
from the Veteran was never received.  Thus, the RO was unable to 
send his case to JSRRC for further development. 

In April 2010, the Veteran appeared before the Board to present 
testimony concerning his claim.  Although he reported that he had 
never been sprayed with herbicides and had never handled 
herbicides, he reported that he had seen airplanes spraying 
chemicals.  He further stated that he went swimming and fished in 
ponds "in the area south of where they sprayed," but he was 
unable to state how close those areas were to the test site.  
When asked how close he was to the actual 2-square-mile test 
site, he said that he went right up to the locked fence 
surrounding the area.  When asked why he was in that area, he 
initially stated that he was "[j]ust driving around."  However, 
when specifically asked if he was in a vehicle or on foot, he 
changed his statement and said " I was on foot -- we got out, we 
walked around a little bit, then left. Yeah."  Board hearing 
transcript, p. 12, April 2010.
In addition to the Veteran's written statements and testimony 
before the Board, the Veteran also submitted treatise information 
in the form of Internet articles that reported that Agent Orange 
spraying took place at Eglin AFB between 1962 and 1970.

After a complete review of the claims file, the Board concludes 
that the probative  evidence of record does not support the 
Veteran's contention that his current DM II was the result of 
herbicide exposure in service.  As noted above, although the C&P 
Service found that spraying of herbicides took place at Eglin AFB 
during the time that the Veteran was stationed there, it 
specifically found that the spraying during this period had been 
limited to a remote location of no greater than 2-square miles, 
and that, based on the Veteran's occupational specialty as an 
electrician, it was not likely that he would have been near the 
testing area for any electrical repairs or any other reason.  It 
further noted that the general testing for herbicide spraying 
techniques from planes (which the Veteran claims to have 
witnessed) took place in 1952 and in 1968, periods during which 
the Veteran admittedly was not present at Eglin.

The Board further notes that, in light of VA's Adjudication 
Procedure Manual provisions, and the C&P Service's suggestion to 
refer the claim to the JSRRC, the Board has considered whether 
additional development should be undertaken.  However, because 
the Veteran failed to provide the requested information 
concerning the specific dates and times of his claimed exposure, 
a referral for additional research would not be helpful in 
eliciting the required information.  

The Board has also considered the Veteran's assertions that he 
developed DM II as a result of Agent Orange exposure during 
active duty service.  In this regard, the Board notes that the 
Court has repeatedly held that individual claimants are 
considered competent to testify to matters that "lend[] 
[themselves] to observation by a lay witness."  See Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995); Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).  However, in this instance, as 
previously discussed, the Veteran has not been shown to have any 
medical training, and thus is not competent to provide an opinion 
relating to medical causation and etiology that requires medical 
expertise and/or a clinical examination by a medical 
professional.  See Jandreau v. Nicholson, supra.  As a result, 
his assertions do not constitute competent medical evidence that 
the claimed disorder was caused by, or was otherwise related to 
his military service.

The Board further notes that the record contains substantial 
evidence reflecting that many of his assertions regarding his 
purported Agent Orange exposure are not credible.  For example, 
although the Veteran reported that he personally witnessed planes 
spraying chemicals around the base, the C&P Service determined 
that herbicide spraying technique testing only took place in 1952 
and again in 1968, periods during which the Veteran was not 
present at Eglin AFB.  He also reported that he swam and fished 
in an area "south" of where the spraying took place, and that 
he had personal knowledge that the small, remote area where 
herbicides were tested during the period between 1962 and 1970 
was actually enclosed within a locked, fenced-off area.  However, 
when asked how close those areas where he swam and fished were to 
the remote test site, he said that he did not know.  
Additionally, although he claims to have walked up to the fence 
on foot, he did not claim that he ever went inside the actual 
area where the testing took place.  In light of the Veteran's 
equivocal statements, the Board finds his assertions concerning 
his alleged herbicide exposure to be not credible.  

As noted above, the Board also observes that the Veteran was not 
diagnosed with DM II until 2005, nearly 40 years after active 
duty service.  A prolonged period without medical complaint can 
be considered, along with other factors concerning a claimant's 
health and medical treatment during and after military service, 
as evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent disability.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The 
amount of time that passed between service and the first 
documented diagnosis or treatment of record is evidence that 
weights against the Veteran's claim.  

Finally, the Board notes that it has also considered the treatise 
information concerning the use of herbicides at Eglin AFB.  The 
Court has held that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discussed generic relationships with a degree of certainty such 
that, under the facts of a specific case, there is at least 
"plausible causality" based upon objective facts rather than on 
an unsubstantiated lay medical opinion.  Sack v. West, 11 Vet. 
App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998) (medical 
treatise evidence discussed generic relationships with a degree 
of certainty to establish a plausible causality of nexus), 
Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, 
however, the treatise information submitted by Veteran is not 
accompanied by a medical report or opinion from a medical 
professional supporting his claim that herbicide exposure caused 
his DM II.  For this reason, the Board finds that the treatise 
information does not contain the necessary specificity to 
constitute competent evidence of the claimed medical nexus.  See 
Sack, 11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996)); see Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).

Accordingly, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim of entitlement to service 
connection for DM II, to include as a result of herbicide 
exposure.  The "benefit-of-the-doubt" rule enunciated in 
38 U.S.C.A. § 5107(b) is not applicable, as there is not an 
approximate balance of evidence.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for DM II, to include as a 
result of herbicide exposure, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


